Citation Nr: 1718186	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from July 1963 to June 1967 and was awarded the Vietnam Campaign Medal, Vietnam Service Medal, and National Defense Service Medal.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the instant matters were before it in February 2015, at which time the Board, among other things, denied service connection for left ear hearing loss and for tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran's then-representative and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision with respect to the Board's denial of service connection for left ear hearing loss and tinnitus, which was granted by the Court the same month.  The matters were thereafter returned to the Board.  In July 2016, the Board remanded the matters to obtain a new opinion regarding the etiology of the Veteran's left ear hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In denying the Veteran's claims of service connection for left ear hearing loss and tinnitus in its February 2015 decision, the Board relied, in part, on an October 2011 VA examiner's opinion that a medical opinion regarding the etiology of the Veteran's hearing loss could not be provided without resorting to speculation.  In their joint motion, the parties agreed that the October 2011 examination report contained several deficiencies rendering it inadequate to rely upon.  

A review of the Veteran's service treatment records (STRs) shows that at the time of his June 1963 enlistment examination, the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10) 
0 (10) 
0 (5)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a conversion to ISO standard for comparison purposes.)

The Veteran's STRs also contain the results of a group screening audiogram conducted on July 9, 1963.  At that time, the Veteran's pure tone auditory thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
N/A
5 (15)
5 (10)
LEFT
15 (30)
10 (20)
N/A
5 (15)
10 (20)

The Veteran's June 1967 separation examination hearing test consisted only of the whispered voice test with results of 15/15, respectively.  No audiological testing was performed.

In concluding that an etiology opinion could not be rendered without resorting to speculation, the 2011 VA audiologist stated that because there was no pure tone hearing test completed at the time of discharge from service, it is impossible to determine the onset of the Veteran's hearing loss and develop a nexus with service.  As pointed out by the parties in their joint motion, the VA audiologist did not discuss the report of a July 9, 1963, audiogram.  In this regard, the Board notes that the July 1963 audiogram suggests some degree of left ear hearing loss, although it does not demonstrate that the Veteran then had hearing loss as defined by VA.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss"); 38 C.F.R. § 3.385 (2016) (defining impaired hearing for VA disability purposes).  Accordingly, the July 1963 audiogram is relevant evidence and the October 2011 VA audiologist's failure to consider it rendered the opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  

In the May 2016 informal hearing presentation, the Veteran's representative requested that, in view of the Court's decision granting the joint motion, the Veteran be afforded a new audiological opinion and medical examination.  Based on the joint motion, the Board granted this request and remanded the claim to obtain a new opinion regarding the etiology of the Veteran's left ear hearing loss and tinnitus.  

A new audiological opinion was rendered in September 2016, with an accompanying addendum in February 2017.  The audiologist provided a negative etiology opinion, opining that thresholds were unchanged throughout service, and, citing a 2005 Institute of Medicine (IOM) study, found that there is no scientific basis to support delayed-onset hearing loss.  The audiologist stated that there was no evidence or complaint of hearing loss until 39 years after service.  She further explained that damage to the auditory system is a real-time event and if damage was present, thresholds would demonstrate significant changes.  

However, the Board finds that a new opinion must be provided.  The Board is aware of a line of medical research conducted by Dr. Sharon G. Kujawa that would appear to support a medical basis for a delayed or latent onset of noise-induced hearing loss.  Since the examiner only cited to the IOM study it is not clear that the examiner intended to mean that Dr. Kujawa's studies also offered no scientific basis to support delayed-onset hearing loss.  Thus, the application of this line of medical research to this case must be considered by an audiologist.

The Veteran's claim of service connection for tinnitus must also be remanded because, as stated in the parties' joint motion, resolution of the hearing loss claim "could have a significant impact on his tinnitus claim."  In this regard, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dating from October 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Arrange for the review of the Veteran's claims folder by the September 2017 and February 2017 examiner or another appropriate audiologist to render an addendum opinion addressing etiology of the Veteran's left ear hearing loss and tinnitus.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual. 

The examiner should respond to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that any current left ear hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to combat artillery fire as a motor vehicle operator in the artillery unit?  Please explain why or why not. 

The examiner must specifically acknowledge and discuss the Veteran's July 1973 audiogram suggesting some degree of left ear hearing loss.  

The examiner is advised that the lack of a diagnosis of left ear hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current left ear hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have left ear hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles. 

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

b. Is it at least as likely as not (50 percent probability or greater) that any current tinnitus was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to combat artillery fire as a motor vehicle operator in the artillery unit?  Please explain why or why not. 

c. Is it at least as likely as not that any current tinnitus is caused by the Veteran's left ear hearing loss?

d. Is it at least as likely as not that any current tinnitus is aggravated by the Veteran's left ear hearing loss? 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

